DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed June 17, 2021.  Claims 1, 4-5, 9, 12-13, 17, and 20-25 are pending and under examination in this case.  Claims 1, 4, 5, 9, 12-13, 17, and 20-22 are currently amended.  Claims 23-25 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Remarks
Statements of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C
The claims recite multiple instances of intended use language –
Independent claims 1, 9, and 17 recite, in newly added language, “such that the asset transfer conditions for each intermediate blockchain member are satisfied”, --- the said language constitutes intended use and therefore does not serve to distinguish from the prior art.
Response to Arguments
Applicant’s arguments, see REMARKS, filed June 17, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 1, 4, 5, 9, 12-13, 17, and 20-22, as currently amended,  have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections of claims 1-5, 9-13 and 17-21, as currently amended, has been withdrawn. 
Applicant's further arguments filed June 17, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding the claims, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transferring assets based on carrying out a contract. In this case, the use of additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Applicant argues, regarding claims 1, 9, and 17, as currently amended, that nothing in the cited references teaches, discloses, or suggests obtaining, from a blockchain ledger of the blockchain by the first blockchain member, asset transfer conditions for each of the plurality of blockchain members, wherein the asset transfer conditions for each blockchain member comprises (i) a respective trust condition for each anchor point blockchain node that indicates a maximum amount of the anchor point blockchain node’s blockchain assets that the blockchain member accepts and (ii) a ratio between an amount of transferred-in assets and an amount of transferred-out assets for each individual asset transfer contract operation.
Note that the recitation “wherein the asset transfer conditions for each blockchain member comprises (i) a respective trust condition for each anchor point blockchain node that indicates a maximum amount of the anchor point blockchain node’s blockchain assets that the blockchain member accepts and (ii) a ratio between an amount of transferred-in assets and an amount of transferred-out assets for each individual asset transfer contract operation”, constitutes nonfunctional descriptive In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Additionally Letourneau teaches obtaining, from a blockchain ledger of the blockchain by the first blockchain member, asset transfer conditions for each of the plurality of blockchain members.  (par 90)
Letourneau does not specifically teach an asset transfer condition for each intermediate blockchain member.
Pierce teaches an asset transfer condition for each intermediate blockchain member. (par 36, 40, 55, 60, 65, 212).
It would be obvious to one of ordinary skill in the art to combine Letourneau with Pierce in order to better control asset transfer transactions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 9, 12-13, 17, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a method, claim 9 is directed to a non-transitory computer-readable medium, and claim 17 is directed to a system. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite transferring assets based on carrying out a contract and therefore involves a commercial or legal interaction.
Specifically, the claim recites receiving a request for transferring assets from a first user to a second user, determining the second user and intermediaries between the first and second user, determining a remittance route, obtaining asset transfer conditions, selecting multiple pairs of adjacent intermediate blockchain members, determining a remittance route, and initiating an asset transfer contract operation based on a condition. This is a method of organizing human activity because transferring assets based on carrying out a contract involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve transferring assets based on carrying out a contract, which involves a commercial or legal interaction.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the computers and memory devices, merely implement the abstract idea. Specifically, computers and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of keeping 
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims, 4-5, 12-13, and 20-25 further describe the abstract idea of transferring assets based on carrying out a contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1, 4-5, 9, 12-13, 17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Letourneau (US 2016/0092988) in view of Pienkos (US 8,700,476) further in view of Pierce et al (US 2018/0039667).
Regarding claims 1, 9, and 17 –
Letourneau discloses a computer-implemented method for transferring assets (abs), comprising:
receiving, by a first blockchain member of a blockchain network comprising a blockchain, a request for transferring a first amount of blockchain assets from a first user corresponding to the first blockchain member to a second user; (par 6, 15)
determining, by the first blockchain member, a second blockchain member corresponding to the second user, (par 15, 17, 67-70, 76, 90-96)
identifying, on the blockchain network and by the first blockchain member, (i) a plurality of blockchain members including the first blockchain member and the second blockchain member, and (ii) a plurality of blockchain anchor point nodes, that each include a computer that issues respective blockchain assets to the plurality of blockchain members of the blockchain network and maintains a mapping between the respective blockchain assets and corresponding off-chain assets; (par 15, 17, 67-70, 76, 90-96)
determining, by the first blockchain member, a remittance route through which the first amount of blockchain assets is transferred from the first blockchain member to the second blockchain member, the remittance route comprising a plurality of intermediate blockchain members between the first blockchain member and the second blockchain member, wherein each intermediate blockchain member is a member of the blockchain and different from the first blockchain member and the second blockchain member (par 15, 17, 76, 90, 96), and wherein determining the remittance route comprises:

selecting, by the first blockchain member, a sequence of multiple pairs of adjacent intermediate blockchain members that each comprise a respective upstream member and a respective downstream member that both have own blockchain assets of  a common blockchain anchor point node; (par 90, 97, 15, 17, 76) and
a second amount of blockchain assets issued to of the common blockchain anchor point node for the adjacent intermediate blockchain members owned by the respective upstream member is reduced by a particular amount that is based on the first amount and the ratio between transferred-in blockchain assets and transferred-out blockchain assets indicated by the asset transfer conditions for the respective upstream member (par 90); and
a third amount of blockchain assets issued to of the common blockchain anchor point node for the adjacent intermediate blockchain members owned by the respective downstream member is increased by the particular amount. (par 90-97)
Letourneau does not specifically teach initiating, by the first blockchain member, an asset transfer contract operation that transfers the first amount of blockchain assets from the first blockchain member to the second blockchain member by adjusting an amount of blockchain assets held by each blockchain member in the remittance route in one atomic transaction, such that, for each pair of adjacent intermediate blockchain members.
Pienkos teaches initiating, by the first blockchain member, an asset transfer contract operation that transfers the first amount of blockchain assets from the first blockchain member to the second blockchain member by adjusting an amount of blockchain assets held by each blockchain member in the remittance route in one atomic transaction, such that, for each pair of adjacent intermediate blockchain members. (col 23 ln 5-23).
It would be obvious to one of ordinary skill in the art to combine Letourneau and Pienkos in order to better control asset transfer transactions.
Letourneau does not specifically teach an asset transfer condition for each intermediate blockchain member.
Pierce teaches an asset transfer condition for each intermediate blockchain member. (par 36, 40, 55, 60, 65, 212).
It would be obvious to one of ordinary skill in the art to combine Letourneau and Pienkos with Pierce in order to better control asset transfer transactions.
Note that the recitation in newly added language, “such that the asset transfer conditions for each intermediate blockchain member are satisfied”, --- the said language constitutes intended use and therefore does not serve to distinguish from the prior art.
Note that the recitation “wherein the asset transfer conditions for each blockchain member comprises (i) a respective trust condition for each anchor point blockchain node that indicates a maximum amount of the anchor point blockchain node’s blockchain assets that the blockchain member accepts and (ii) a ratio between an amount of transferred-in assets and an amount of transferred-out assets for each individual asset transfer contract operation”, constitutes nonfunctional descriptive material, and therefore does not carry patentable weight.
Claim 4-5, 12-13, and 20-21 constitute nonfunctional descriptive material and therefore do not carry patentable weight.  The said claims describe the content of the data, in this case a list of conditions, where no use is made of the said data. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 22 –
Letourneau discloses that determining, by the first blockchain member, the remittance route from the first blockchain member to the second blockchain member comprises:
determining a plurality of remittance routes across the blockchain network from the first blockchain member to the second blockchain member (par 15, 17, 76);
determining, from the plurality of remittance routes, a given remittance route having a shortest distance from the first blockchain member to the second blockchain member (par 90, 97, 15, 17, 76); and
selecting, as the remittance route, the given remittance route having the shortest distance from the first blockchain member to the second blockchain member (par 90, 97, 15, 17, 76).
Regarding claim 23 –
Letourneau discloses that selecting, by the first blockchain member and such that the asset transfer conditions for each intermediate blockchain member are satisfied, the sequence of multiple pairs of adjacent intermediate blockchain members comprises:
obtaining, from the blockchain ledger and for each individual blockchain member of the plurality of blockchain members, data indicating an amount of blockchain assets of each blockchain anchor point node owned by the individual blockchain member (par 90); and
for each pair of adjacent intermediate blockchain members, determining that the respective trust condition for the respective downstream member and the common anchor point for the adjacent intermediate blockchain members is satisfied by determining that a sum of (i) the first amount of blockchain assets and (ii) the amount of blockchain assets of the common blockchain anchor point node 
Claim 24 constitutes nonfunctional descriptive material and therefore do not carry patentable weight.  The said claims describe the content of the data, in this case a list of conditions, where no use is made of the said data. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 25 –
Letourneau discloses that selecting, by the first blockchain member and such that the asset transfer conditions for each intermediate blockchain member are satisfied, the sequence of multiple pairs of adjacent intermediate blockchain members comprises:
obtaining, from the blockchain ledger and for each individual blockchain member of the plurality of blockchain members, data indicating an amount of each type of blockchain asset owned by the individual blockchain member; (par 90-97)
for each pair of adjacent intermediate blockchain members:
identifying, by the first blockchain member, a respective type of blockchain assets for transfer from the respective upstream member of the adjacent intermediate blockchain members to the respective downstream member of the adjacent intermediate blockchain members as part of the asset transfer contract operation; (par 90-97, 15, 17, 76) and

Note that the recitation “by  determining that a sum of (i) an first amount of the respective type of blockchain assets for transfer from the respective upstream member of the adjacent intermediate blockchain members to the respective downstream member of the adjacent intermediate blockchain members as part of the asset transfer contract operation and (ii) the amount of the respective type of blockchain asset owned by the respective downstream member does not exceed the maximum amount of the respective type of blockchain assets indicated by the respective additional trust condition for the respective type of blockchain assets and the respective downstream member”, constitutes intended use and therefore does not serve to distinguish from the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheng et al (US 2017/0109735) teach computationally efficient transfer processing and auditing apparatuses, methods and systems.
DeCastro (US 2015/0170112) teaches systems and methods for providing multi-currency platforms comprising means for exchanging and interconverting tangible and virtual currencies in various transactions, banking operations, and wealth management scenarios.
Rajagopal et al (US 2014/0114852) teach instant clearing and settlement for payment transactions.
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685